Citation Nr: 1609180	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-44 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center in Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969, and from January 1969 to February 1977.  He died in October 1998.  In an October 2007 Administrative Decision, the appellant was recognized as the Veteran's common-law spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following remand in March 2012, the appeal has been recertified to the Board by the Appeals Management Center in Washington, D.C. 

The appellant and her daughter testified before the undersigned Veterans Law Judge in a January 2012 videoconference hearing.  A copy of that transcript is of record.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In March 2012, the Board remanded this case and directed the AOJ to forward the claims file to a psychiatrist for a written opinion addressing whether it was at least as likely as not the Veteran's posttraumatic stress disorder caused or aggravated his alcoholism.  While a VA opinion was secured in July 2013, it is not adequate because a thorough review of the record seemingly was not performed, and a complete rationale was not provided.  Also, it is not clear whether the opinion was written by a psychiatrist.  (The record suggests that the opinion was prepared by a psychologist.)  Thus, there has not been substantial compliance with the Board's remand directives, and adjudication may not proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The July 2013 opinion indicates the entire claims file was reviewed.  The author of the report opined it was less likely than not the Veteran's posttraumatic stress disorder was incurred in or caused by service.  In explaining his rationale, he stated: "NO evidence exists in the Veteran's C-file to indicate or suggest that the Veteran's PTSD caused or aggravated his alcoholism." (emphasis in original).

Significantly, however, VA treatment records do suggest a causal relationship between the Veteran's posttraumatic stress disorder and his alcoholism.  In August 1994, the Veteran's posttraumatic stress disorder was reportedly exacerbated by intrusive thoughts regarding the crises in Haiti, Bosnia, and Rwanda, and he felt "on the verge of relapse" to drugs and alcohol use.  See August 1994 General Note.  In January 1996, a VA physician wrote that the Veteran's history of alcohol dependence "may have been cause of depression..." [sic].  See January 1996 General Note.  While the statement is ambiguous, it nonetheless suggests a relationship between the Veteran's depression and alcohol use.  Finally, in February 1996, the Veteran reported a significant increase in posttraumatic stress disorder symptoms and depression; he admitted to resuming alcohol use "to deal with increased combat nightmares and flashbacks."  See February 1996 General Note.  

On the other hand, there is evidence suggesting the Veteran's alcohol use is distinct from his posttraumatic stress disorder symptoms.  For example, in March 1996, the Veteran was admitted at the Dallas VA medical center with suicidal ideation.  A contemporaneous report lists substance abuse and dependence as a condition, but it lists posttraumatic stress disorder symptoms as a distinct condition requiring attention.  See March 1996 Treatment Team Update.  During this time, the Veteran reportedly began drinking again while simultaneously denying any worsening of his posttraumatic stress disorder symptoms, which suggests the two may be distinct.  See March 1996 Provider Admit Note.  

As noted in the March 2012 remand, the cause of the Veteran's death was anemia/hyponatremia due to cancer of the esophagus as a consequence of liver failure.  Alcoholism was cited as a significant condition contributing to death resulting in the underlying cause.  While there is contrasting and in some cases ambiguous evidence of record, there is nonetheless sufficient evidence suggesting the Veteran's posttraumatic stress disorder may have caused or aggravated his alcoholism.  Thus, remand is necessary in order to secure a well-reasoned opinion from a psychiatrist who thoroughly reviews the claims file ahead of time.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folders must be forwarded to a psychiatrist to address whether it is at least as likely as not that the Veteran's posttraumatic stress disorder caused or aggravated his alcoholism.  The entire claims file, to include all VBMS and Virtual VA records, must be reviewed, and a complete rationale must be provided for any opinions expressed.  The psychiatrist must specifically comment on documented reports of alcohol use during exacerbations of posttraumatic stress disorder, as noted in the treatment reports discussed above. 

If an opinion cannot be made without resort to speculation, the psychiatrist should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If and only if the psychiatrist opines that it was at least as likely as not that the Veteran's posttraumatic stress disorder caused or aggravated his alcoholism, the AOJ must forward the claims folders to a gastroenterologist. The gastroenterologist must review the claims folders, to include all Virtual VA and VBMS files, and opine whether it is at least as likely as not that the Veteran's alcoholism caused or aggravated his esophageal cancer and/or liver failure.  A complete rationale must be provided for any opinion offered.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

